Citation Nr: 1821056	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder condition.

2.  Entitlement to service connection for left knee condition.

3.  Entitlement to service connection for right knee condition.

4.  Entitlement to service connection for bilateral foot condition, to include as secondary to service-connected lumbar spine spondylosis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1995.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013 the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge (VLJ) in an October 2016 video conference hearing.  Transcripts of both hearings have been associated with the file.

At his hearing before the undersigned, the Veteran raised the contention that his claimed foot disability may be more properly understood as a symptom of a neurologic component of his service connected low back disability.  Because that issue has yet to be considered by the RO, the claim for separate ratings for the neurologic component of the Veteran's lumbar spine disability affecting each lower extremity is referred to the RO for appropriate action.  

FINDING OF FACT

The Veteran does not have a current diagnosis of the claimed conditions.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder condition have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for left knee condition have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for right knee condition have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for bilateral foot condition have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  During the October 2017 hearing, the Veteran's representative considered that the 2011 VA examination was inadequate with respect to testing the range of motion of the Veteran's knees.  The Veteran contends that he did not understand the VA examiner due to a language barrier.  

The Veteran was afforded VA examinations in September 2011 in connection with his claims.  The reports illustrate that the examiner noted the Veteran's concerns and contentions.  The reports also indicate that physical examinations were conducted and information such as range of motion was accounted for and made part of the reports.  Since the VA examinations appear complete and provide the necessary information the Board needs to adjudicate these claims, the Board finds these examinations to be adequate and the duty to assist has been met.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429   (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30   (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26   (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Factual Background and Analysis 

The Veteran testified that he received treatment while in service for his left shoulder, both knees, and both feet.  He described the injuries in service he felt caused his claimed conditions.  He stated that the boots he wore in service were too large and during physical training he would carry backpacks weighing up to 70 pounds as well as weapons.  He also described two separate in-service injuries to his left shoulder. 

The Veteran was unable to confirm any current diagnoses and specifically stated that he has no diagnosis in relation to his left shoulder.  See October 2016 hearing transcript.  

As the RO has noted in the October 2011 rating decision and again in the November 2013 statement of the case, the Veteran's service treatment records indicate complaints of and treatment for his left shoulder, knees, and feet.  However, there is nothing to indicate that the Veteran has a current diagnosis for any of his claimed conditions.

A September 2010 private medical note indicates upon examination that there was free range of motion of the Veteran's knees without pain.  

The Veteran was afforded VA examinations in September 2011.  The left shoulder no deformity or tenderness noted.  The diagnosis for the left shoulder was status post dislocation with normal examination with no pathology.  The examiner noted that service records show dislocation, but upon examination no condition was found.  

Examination of the knees revealed no deformity, tenderness, or abnormality.  The diagnoses for the knees were normal left knee and normal right knee with no pathology.  

The examiner also noted there was no deformity, tenderness, or abnormality in either foot.  The diagnoses for the feet were normal left foot and normal right foot with no pathology.  

An evaluation regarding disability determination was performed in November 2013.  The examiner noted the Veteran's complaint of shoulder pain and knee pain.  The prognosis was stated as fair, with no indication of a diagnosed shoulder or knee disability.  

Based upon the VA examiner's findings, the Board concludes that during the entire appellate period, the Veteran did not have a current diagnosis of any of condition related to his left shoulder, knees, or feet.  

While the Veteran is competent to report that he experiences symptoms of injuries or pain, the Board notes that he would not be competent to self-diagnose any of the claimed conditions.  The Board acknowledges the Veteran's own opinion that he has the claimed conditions which are related to service, but any determination as to the presence of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977   (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his pain as he does not possess the education, training, or experience to diagnose any of the claimed conditions or opine as to the etiology of any current related illness.  

In addition, by the Veteran's own statements he has not been diagnosed with any condition related to his left shoulder and he is unable to confirm that he has ever been diagnosed with any condition related to his knees or feet.  Thus, the claims must be denied.

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id. at 225; Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Here, there is simply no present disability.  

There is no medical opinion or evidence suggesting that the Veteran currently has a diagnosed condition related to his left shoulder, knees, or feet.  Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of any of the claimed conditions during the relevant period on appeal.  In this case, the first threshold for service connection has not been met, as the Veteran does not have a current diagnosis of the claimed disabilities.  Therefore, the Veteran's claims must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's left shoulder condition, bilateral knee condition and bilateral foot condition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left shoulder condition, bilateral knee condition and bilateral foot condition.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 ; Gilbert, supra.


ORDER

Service connection for left shoulder condition is denied.

Service connection for left knee condition is denied.

Service connection for right knee condition is denied.

Service connection for bilateral foot condition is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


